Citation Nr: 0506089	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder including major depression.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1956 to May 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied entitlement to 
the benefit currently sought on appeal.  

The Board notes that the October 1999 rating decision also 
denied claims of entitlement to service connection for a 
sleep disorder and a low back disorder.  As stated in the 
Board's May 2004 remand, correspondence from the veteran 
received in January 2000 has been construed as a notice of 
disagreement with the October 1999 rating decision with 
respect to these two issues.  A statement of the case was 
issued the veteran in October 2004; however, she did not 
subsequently file a substantive appeal, or VA Form 9, within 
the specified time limit.  Therefore, these issues are not on 
appeal before the Board.


FINDING OF FACT

The veteran's psychiatric disorder first manifested many 
years after service and is not related to her service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred or 
aggravated in her active duty service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held this 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for a psychiatric disorder, originally 
claimed as a nervous disorder.  In this context, the Board 
notes that a substantially complete application was received 
in April 1999 and adjudicated in October 1999, prior to the 
enactment of the VCAA.  However, during the course of the 
appeal, and prior to the claim's certification to the Board, 
the AOJ provided notice to the veteran regarding the VA's 
duties to notify and to assist.  Specifically, in May 2004, 
the AOJ notified the veteran of information and evidence 
necessary to substantiate her claim for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in her possession that pertains to the claim, to include any 
private or VA medical treatment.  Thus, the Board finds that 
the content and timing of the May 2004 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

With regard to the duty to assist, the Board notes that in 
January 2000, the veteran notified the VA that she was 
receiving Social Security Administration (SSA) disability 
benefits for her psychiatric condition.  In February 2000 and 
May 2003, the RO contacted the SSA and requested copies of 
any medical records or other pertinent documentation used to 
adjudicate the veteran's disability claim, as well as a copy 
of the decision rendered.  In May 2003, the SSA National 
Records Center notified the RO that it had been unable to 
locate a file for the veteran.  With this negative response 
received, VA's duty to retrieve these records has been met.

The Board also notes that the veteran was not afforded a VA 
examination in connection with this claim.  However, under 
the applicable regulations, a medical examination must be 
provided only when there is evidence already of record 
indicating that the claimed disability may be associated with 
an event in service.  See 38 C.F.R. § 3.159(c)(4) (2004).  As 
described in detail below, the evidence of record does not so 
indicate.  Therefore, the Board finds a medical examination 
is not required in this case, and the duty to assist has been 
satisfied.

Service Connection 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection also may be granted for a chronic disease 
listed at 38 C.F.R. § 3.309, such as a psychosis, if it is 
manifested to a compensable degree within one year after 
separation from service.  In such cases, service connection 
may be presumed.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that her nervousness and other 
psychiatric disorders are directly related to her period of 
service.

Service medical records for the veteran include her August 
1956 enlistment examination, at which time her psychiatric 
health was evaluated as normal.  There is no treatment for a 
psychiatric disorder, or manifestations thereof, in service.  
Her May 1959 separation examination also reveals an 
evaluation of normal for her psychiatric health. 

Post service treatment records, dated from March 1983 to 
March 1985, include treatment for various disorders.  Those 
records pertinent to the issue on appeal are discussed below.

The records reveal that the veteran was admitted to a private 
hospital from February 24, 1983 to March 31, 1983.  She 
presented with complaints of low back pain, secondary to a 
fall, and stated that she periodically had bouts of severe 
nervousness, when she can "almost jump out of her skin."  
This was accompanied by insomnia.  Gastric complaints were 
also noted.  Upon initial physical examination, the veteran 
appeared to be anxious and she was reported to be jittery 
throughout her hospital stay.  Her anxiety was noted to be 
the possible cause of her gastric symptoms and she was 
referred to a psychiatrist.  

In December 1983, the veteran was admitted to a VA Medical 
Center with complaints of chest pain.  She stated she had a 
history of depression and anxiety, and was currently 
experiencing insomnia, difficulty in interpersonal 
relationships, and much anxiety and depression.  Chest x-ray 
and electrocardiogram were both within normal limits.  The 
veteran's chest pains were attributed to her depression and 
anxiety.  

In the context of applying for SSA disability benefits, the 
veteran's treating counselor and doctor at a private mental 
health clinic submitted a summary report of her treatment 
from December 1983 to May 1984.  The report reveals that when 
the veteran was first seen at the clinic in December, she 
reported the onset of her symptoms to have been in August 
1983.  She presented with complaints of memory loss, 
decreased concentration, headaches, blurred vision, insomnia, 
anxiety, speech impairment, agitation, frequent crying 
spells, and depression.  Treatment at the clinic included 
individual counseling as well as a variety of medications, 
all with limited relief. 

By way of past medical history, the veteran related 
sustaining injuries to her neck in a fall at work in May 
1982, which resulted in her being out of work for five 
months.  She stated she reinjured her neck and back in 
February 1983.  She ceased working in October 1983, due to 
the physical, emotional, and financial stress of commuting 
away from her family to work.  Upon examination of her mood 
and affect, the veteran was noted to be depressed.  The 
veteran herself expressed great loss of self esteem due to 
her inability to care for herself and her family.  Her 
diagnosis was major depression.

The veteran was again admitted to a private hospital in March 
1985 for complaints of low back pain and abdominal pain.  In 
the course of her treatment, it was noted that the veteran 
was taking valium for her nerves.  Her final diagnosis for 
this stay included anxiety reaction, with insomnia.
To review, the veteran's service medical records are negative 
for any instance of diagnosis or treatment for a psychiatric 
disorder.  The first instance of record of complaints of a 
psychiatric nature is in March 1983, nearly 25 years after 
she separated from service.  Although she has received 
treatment for various psychiatric disorders, to include 
anxiety and depression, the only reference of record to 
etiology is not to her military service, but to the aftermath 
of injuries she sustained in an accident at her place of 
employment in 1983.  

Service connection requires medical evidence of a nexus 
between an in-service injury or disease and a current 
disability.  In this case, there is no in-service occurrence, 
and therefore nothing to suggest a possible medical nexus 
between service and her current disability.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for a psychiatric disorder is not warranted. 


ORDER

Entitlement to service connection for a chronic psychiatric 
disorder to include major depression is denied. 


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


